THE THIRTEENTH COURT OF APPEALS

                                   13-20-00387-CV


                     IN THE INTEREST OF C.L.E.E.G., A CHILD


                                 On Appeal from the
                      156th District Court of Bee County, Texas
                          Trial Cause No. B-19-1045-CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Appellee, TEXAS DEPARTMENT OF FAMILY AND

PROTECTIVE SERVICES, is exempt from all costs.

      We further order this decision certified below for observance.

February 4, 2021